Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 14, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Cohen on May 10, 2021.
The application has been amended as follows: 

CLAIM 1 Line 6 after “contact one another,” inserted –the inner surfaces of the arms collectively defining a compression surface in the second orientation, the compression surface decreasing uniformly in diameter from a first end adjacent the support to a second end adjacent the free ends of the arms,--

CANCELLED CLAIM 3

CLAIM 9 Line 12 after “length of the arm,” inserted –the inner surfaces of the arms collectively defining a compression surface in the second orientation, the compression surface 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1 and 9, the prior art fails to disclose a device and method for collapsing a heart valve comprising a compression member with a plurality of arms having an outer grooved surface defining a threaded portion and a translating member threadedly assembled to threaded portion of the compression member (or the method step of pivoting the arms from a first orientation to a second orientation by rotatably advancing the translating member along grooves on an outer surface of the arms) in combination with inner surfaces of the arms defining a compression surface that decreases uniformly in diameter from a first to a second end, as claimed. Applicant’s arguments regarding the combination of Abbate (US 2016/0144158), Morales (US 6,167,605) and Spaulding (US 1,268,171), the closest prior art, have been fully considered and are persuasive.  It would not be obvious to modify Abbate such that the arms of the compression member comprised a plurality of grooves collectively defining a threaded portion and such that the translating member (308) was threadedly assembled to the threaded portion of the compression member such that rotation of the translating member relative to the compression member moved the translating member along the arms from an initial position with the arms in a first spaced apart orientation to a final position with the arms in a second closed orientation. 
	Regarding claim 14, the prior art fails to teach or disclose a method of collapsing a prosthetic heart valve including a stent having struts, as claimed, particularly wherein a separation tool including a shaft with a plurality of ribs projecting radially outward along a length thereof is inserted within an opening of a base of a compression member along with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771